Citation Nr: 1121095	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to April 2006, with additional service in the Army National Guard and the Army Reserve, to include periods of active duty for training (ADT) from August 1982 to February 1983 and from June 1989 to October 1989.  The Veteran's active duty service included service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York in which the RO, in pertinent part, granted service connection and assigned an initial noncompensable (0 percent) rating for degenerative joint disease of the right knee, effective April 11, 2006.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his right knee disability, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a November 2008 rating decision, the RO granted an increased, 10 percent, rating for degenerative joint disease of the right knee, effective April 11, 2006.  Despite the higher initial rating established for the right knee disability, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In April 2010, the Board remanded a claim for service connection for numbness in the hands, to include as due to undiagnosed illness, and the claim for a higher initial rating for a right knee disability for further development.  In a March 2011 rating decision, the Appeals Management Center (AMC), in pertinent part, granted service connection and assigned initial noncompensable (0 percent) ratings for numbness of the right and left hands, effective February 23, 2007.  This rating decision represents a full grant of the benefit sought with respect to the claim for service connection for numbness in the hands.  [Parenthetically, each grant of service connection was established effective February 23, 2007, based on the date the Veteran filed his claim for service connection; however, the Board highlights that this claim was received within one year of the Veteran's separation from service, and, as such, he may be entitled to earlier effective dates for these grants of service connection.  See 38 C.F.R. § 3.400(b)(2)(i) (2010).  While the Veteran has not filed a notice of disagreement with the effective dates assigned, the matter is noted for the RO's consideration.]

The Board notes that a temporary file includes VA treatment records dated from March 2007 to May 2010 which are potentially pertinent to the claim on appeal.  These VA treatment records have not been considered by the AOJ; however, as the claim on appeal is being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2010).

As a final preliminary matter, the temporary file includes an October 2009 claim for service connection for a visual disorder (claimed as double vision), as well as a sinus disorder.  In April 2010, the Veteran filed a claim for service connection for a traumatic brain injury (TBI).  In May 2010, he filed a request to reopen a claim for service connection for a respiratory disorder.  The claims for service connection for a visual disorder, a sinus disorder, and a TBI, as well as the request to reopen a claim for service connection for a respiratory disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In April 2010, the Board remanded the claim, in part, to afford the Veteran a new VA examination which was responsive to the pertinent rating criteria.  The Board instructed that the Veteran should be afforded a VA joints examination to evaluate his right knee disability.  The Board noted that the examination was to be conducted following the protocol in VA's Disability Examination Worksheet Joints (Shoulder, Elbow, Wrist, Hip, Knee, and Ankle) Examination (revised on December 9, 2009).  [The Board notes that this examination worksheet was actually revised on April 20, 2009.]

The Veteran was afforded a VA examination in October 2010.  On physical examination, gait was antalgic but there was no evidence of abnormal weight bearing, loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis.  Range of motion testing of the right knee revealed flexion to 90 degrees and full extension.  There was no change in the range of motion after repetitive testing.  The physician noted that repeated X-ray studies and an MRI in service revealed arthritis and status post partial lateral meniscectomy.  The diagnosis was right knee instability status post numerous operations including partial lateral meniscectomy repair.  The examiner commented that the Veteran had lost less than one week from work during the last 12-month period, and that such lost time was due to increased pain and instability of the right knee.  

Despite his diagnosis of right knee instability, the October 2010 VA examiner did not describe the severity of such instability.  The VA Joints Examination worksheet instructs that, for subluxation or instability of the knee, the examiner should indicate whether it is slight, moderate or severe.  The examiner also did not indicate whether there was any pain on right knee range of motion testing.  

Because VA undertook to provide a VA examination to evaluate the service-connected right knee disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, to ensure that the record reflects the current severity of this disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his right knee disability since May 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be scheduled for a VA joints examination, to evaluate the right knee disability.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The Joints examination must be conducted following the protocol in VA's Disability Examination Worksheet Joints (Shoulder, Elbow, Wrist, Hip, Knee, and Ankle) Examination (revised on April 20, 2009).  The examination must respond to the instructions contained therein, to include a description of the level of severity of any right knee instability.  If there is pain on range of motion testing, the examiner should indicate the point at which pain begins.    

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claim, to include consideration of VA treatment records included in the temporary file.  If not fully granted, issue a supplemental statement of the case and afford the Veteran and his representative the opportunity to submit written or other argument in response thereto before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



